                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ERIC HEERMAN, TRUSTEE OF THE ERIE   )
S. HEERMAN TRUST,                   )
                      Plaintiff,    )
                                    )                    No. 1:19-cv-49
-v-                                 )
                                    )                    Honorable Paul L. Maloney
FEDERATED MUTUAL INSURANCE COMPANY, )
                     Defendant.     )
                                    )

                                       JUDGMENT

       The Court granted Plaintiff Eric Heerman's motion to remand. The Court lacks

subject-matter jurisdiction over the lawsuit because the parties are not diverse. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

       THIS MATTER IS TERMINATED.

       IT IS SO ORDERED.

Date: May 10, 2019                                   /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
